Exhibit PROMISSORY NOTE Principal $36,600,000.00 Loan Date 03-02-2009 Maturity 9-1-2010 Loan No. 9001 Call 4A0 Collateral 8605 Account 2740409 Officer 70308 Initials References in the shaded area are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “****” has been omitted due to text length limitations Borrower: Southwest Iowa Renewable Energy, LLC 2101 South 42nd Ave. Council Bluffs, IA51501 Lender: Commerce Bank, N.A. Clayton Banking Center PO Box 11573 St. Louis, MO63105 Principal Amount:$36,600,000.00 Date of Note:March 2, 2009 PROMISE TO
